Civilian pay; dismissal; administrative remedies; failure to exhaust. — Plaintiff, a former employee of the Department of the Navy, who was separated from his position when his job was abolished in November 1958, sues to recover back pay on the ground that the abolishment of his position was carried out in a manner contrary to the policies and regulations of the Department of Defense and the Department of the Navy and that a hearing on the matter was not conducted in a fair manner. The case came before the court on cross-motions for summary judgment. Upon consideration thereof, together with the opposition thereto and oral argument of counsel, the court, on February 16, 1962, concluded that plaintiff had failed to exhaust his administrative remedies, and it was ordered that the petition be dismissed.